Title: From John Adams to Richard Rush, 11 June 1815
From: Adams, John
To: Rush, Richard



Dr Rush
Quincy June 11. 1815

“Watchman! What of the Night?” To what hour of the Evening are We advanced? How many hours remain before day break? Have you a repeating Watch that can Strike the hour and the quarter of an hour in the darkest hour of Sablest night?
Rochefaucaut, Condorcet, Robespiere, Brissot, Danton, Orleans Buoneparte, Pitt, Fox, Burk, Alexander, Georges, Louis’s, Charleses, Francises Fredericks are but Puppets,—they are but Bubbles. The real Struggle is not between them. They are no more than Chaff in the Wind, or than Froth on the Surface of the Sea. The fundamental Conflict is between two Systems of Religion and Government.
The War of Religion lasted thirty Years from 1618 to 1648. Will you date this War from 1775 or from 1793.? If from the latter Period, it has been only 22 Years; Eight more are wanting to make thirty. And Questions whether Superstition or a rational Religion and Whether Absolute Monarchy or mixed representative Government shall prevail, will not be decided till the present Combattants are all dead.
Where have I wandered? I began this note only to acknowledge your favour of the third.
J. A